In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-036 CV

____________________


CHRISTA NASH d/b/a CLUB FOXY, Appellant


V.


ORANGE COUNTY, TEXAS, Appellee




On Appeal from the County Court
Orange County, Texas

Trial Cause No. 2820




MEMORANDUM OPINION (1)
	The notice of appeal seeks to appeal an order from the county court that denied an
application for a wine and beer retailer's permit.  The order is appealable to the district
court, not the Court of Appeals.  See Tex. Alco. Bev. Code Ann. § 61.34 (Vernon
1994).  On February 6, 2003, we informed the parties that the appeal would be dismissed
for lack of jurisdiction pursuant to Rule 42.3 of the Texas Rules of Appellate Procedure. 
We received no response.  Our jurisdiction is not apparent from the record of this appeal.
	This appeal is dismissed.
	APPEAL DISMISSED.	
										PER CURIAM

Opinion Delivered March 27, 2003
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.